Title: To Thomas Jefferson from John Adams, 10 December 1787
From: Adams, John
To: Jefferson, Thomas



Dear Sir
Grosvenor Square Decr 10. 1787

I last night received, the Ratification of my last Loan and the inclosed Resolution of Congress of 18 July last, for the Redemption of Prisoners of Algiers. It is probable You have received it before, but as it is, in your Department to execute it, and possible that you may not have received it, I thought it Safest to transmit it to you, as I have now the honour to do, here inclosed. Mr. Vanberckel, Son of the Minister, is arrived at Falmouth by the Packet, but not yet in London. By him, I expect my Dismission. The American Newspapers, already arrived both from New York and Boston, announce it to have passed in Congress, the 5. of October, and now as we say at Sea, huzza for the new world and farewell to the Old One.
All Europe resounds with Projects for reviving, States and Assemblies, I think: and France is taking the lead.—How such assemblies will mix, with Simple Monarchies, is the question. The Fermentation must terminate in Improvements of various kinds. Superstition, Bigotry, Ignorance, Imposture, Tyranny and Misery must be lessened somewhat.—But I fancy it will be found somewhat difficult, to conduct and regulate these debates. Ex quovis ligno non fit Mercurius. The world will be entertained with noble sentiments and enchanting Eloquence, but will not essential Ideas be sometimes forgotten, in the anxious study of brilliant Phrases? Will the Duke of orleans make a Sterling Patriot and a determined son of Liberty? Will he rank with Posterity among the Brutus’s and Catos?—Corrections and Reformations and Improvements are much wanted in all the Institutions of Europe Ecclesiastical and civil: but how or when they will be made is not easy to guess.—It would be folly I think to do no more than try over again Experiments, that have been already a million times tryed. Attempts to reconcile Contradictions will not succeed, and to think of Reinstituting Republicks, as absurdly constituted as were the most which the world has seen, would be to revive Confusion and Carnage, which must again End in despotism.—I shall soon be out of the Noise of all these Speculations in Europe leaving behind me however the most fervent good Wishes for the Safety and Prosperity  of all who have the Cause of Humanity, Equity, Equality and Liberty at heart. With the tenderest Affection of Friendship, I am and ever shall be my dear Sir Yours,

John Adams

